OFFICE OF THE AmORNEY     GENERAL   OF TEXAS
                 AUSIIN
          Your attention ls oellsd to the feat that the gene
oral ap ropriationbill pe66sd by th6 46th L4~&l6lattu% made
00 prowill
         ion for the oarryw out of the purposes end provl-
sions of the act entitledY?&ote Soil Conservationmt.*
BoweTer, Eccse 9iU No. EC, finrsllyyessed nnd adopt6d by the
46th L@slatura on the 11th duy ct ~iprllr1939, provides a8
follows in Ssotlon l4a thhereof:
          The several sums of smey herein epeolfled
     or 80 aRlohthemor as may bo neoeo8ery, are hereby
     agproprlatadout oi any moneys in the State Trw-
         not othorwl80e proprlatsdror the eupport au6
                         tato Soil Conaarvatlon?&oar6
     ELI tenrmoe of the Ii
     for the two y6s.rperiod be&inning Sept. 1, 1939,
     end ending &ugust 3l, 1941."
            Theroaftor is 8ot out the authorized erpendltureu
 to be allowsd in the furtheranceof the dutler of the mu&are
 of the State Soil ConservationBoard.     Item Ro. 7 of t!m au-
 thorir;u6 erpemdlturusthareund~sr provides for hotel.8and mals
'aotto exoaed 8330 per day per mmbor. Th6 sum oi #l!?so.was
 appropriatedfor the year endln& nutpst 31, 1940, rot this
 item and a like mm tar the ysar eadlng a&ust 31 194L ram-
 gmph D of seotlon 4 or the sot defd&mted State doil ~Connarva-
 tbm Board prorid@ CL6Solbw :
          *Paotumlea    n suoh bwrtl shall be filled
     foranunapired.  T ormof ~Sglltt+ma, by the
     am1168anner ia uNohthe retiriag mtmbtw u?re
     rcwQeot;lrcl4sleated. Eleotlvo ~~aab6m3 or the
     board may rooelvm oaap8n6atlontar their mm-
     viooa on the board, not to exceed the sum af $10.
     per diem for saeh d&y of aatu&l sorvioo rwtiemd,




          Para.gra?h
                   P ot the saze osation of safd 80t provides
 BB follcws:
          =* * + It shall hare authority to l.oOuteits
     ofrloo at the point to be seleotcrdby the bcsrd.w
           Now themfore, it acroordingly  fol.lOwSthat the Of-
 floe or t&m State Soil Conssnatlon Bard ha@!been looatad b
 said board ln the oity ot T                          the boarii
                                     The sot OTrnt;lptt
                             snrgls*
 huv$,tgprovided that eaoh mem  er of the Stat8,Soi(TCOAX-
Boa. Charley LQakhart,rag0 3


tlon Board ahall be entitled to erpensos, Includingtravel-
ing expenses,neoeaserllyinaurred in the disohargsof their
duties as me&m-s of the board, and a 6peoifIo ap~roprlatloa
having been made uriderSection 14a of suld aot for money to
pay said trtmellng expenses and other expenses of the nmubers
of eald Stats Soil ConservationBoard, it Is aooordliqlythe
opM011 of this Deparlanaut aad pou my be 80 advisedthat vx,
V. C. Ihrshall. a mmiber ot tbs State Soil ConservationBoard,
shall be entitled to reoalve expenses Inoludlngtravellugex-
pemies, neoessarilyinourred In the disahaqe of hle duties
as a member of the boerd. It Is the further opinion of this
Departmnt that the item3 of eupense Inquired sboutL;g&y,
lunch tt the ljoaringEstel Ten~10, T6ftas,when
made Sor this Iten doss no4 exoeed the amount ~rov
                                                "?Ided Sor ln
the appropriationunder Eouse Bill Eo. 20 heretoforerefer-
red to,   is e proper 6xpendIture and nhoulrf WJ allowed.

          TrustIq that this satiafaotorllyanuw6rs your quos-
tloa, we rmualn